PALMIERI, Disrtict Judge.
The petitioner seeks exoneration from or limitation of liability in connection with the loss of its vessel S. S. Mormac-kite on a voyage from Victoria, Brazil, to Baltimore, Maryland, which commenced on September 25, 1954. The vessel had loaded approximately 9,000 tons of ore cargo at Victoria, Brazil. Rumbling noises allegedly heard by surviving members of the crew indicated that this cargo had shifted or was in the process of shifting shortly before the vessel capsized and sank. Most of the crew, including all of the officers, perished in the disaster. Because of the ocean depth at the point where the sinking occurred, no examination of the wreck has been possible.
An application is now before me, pursuant to Rule 82 of the General Admiralty Rules, 28 U.S.C.A., directing the petitioner to produce and permit the claimants and their proctors to inspect, copy or photograph a large number of documents believed to be pertinent and relevant to the proceeding.
I am mindful that this motion was impelled by the concern of proctors for the claimants with their very grave responsibilities to the families of the deceased crewmen and officers, three of whom are the object of cross-libels. However, a considerable amount of discovery and inspection has already been allowed the claimants. It appears that search for many of the papers demanded, as for instance petitioner’s bunkering schedules and sailing letters to masters for all voyages, would put the petitioner to extreme inconvenience. Under these circumstances I am obliged to consider the doubtful prospects of such a search both as to the papers that might be found and as to the probable evidentiary value of their contents if found.
Taking all these factors into account, it is my conclusion that, in addition to the discovery already allowed and that proposed to be allowed, by the petitioner, the following information shall be provided to the claimants:
1. A list of all the hull repairs performed on the vessel.
2. The cargo plans with respect to all voyages of the vessel on which ore cargoes were carried.
3. The bunkering schedules for the last voyage of the vessel.
4. The draft on departure from the last port before the loss of the vessel.
5. All reports made by the petitioner’s agents, servants or employees with respect to the loading of the cargo which the vessel carried on her last voyage from Brazil.
6. Any written data which the petitioner may have concerning the vessel’s metacentric heights on voyages on which ore was carried.
Submit order on notice.